UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-37540 GORES HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 47-4168492 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 9800 Wilshire Blvd.
